                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,
                                                    Case No. 2:07-cr-00541-JDW


        v.

 ALFONSO HOLDER,



                                       MEMORANDUM

       Alfonso Holder, a 40-year-old inmate incarcerated at FCI Terre Haute, brings this pro se

Motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), arguing that his asthma

places him at a heightened risk of harm if he contracted COVID-19 while in prison. The Court

views Mr. Holder’s COVID-related risks to be low, but his prison record suggests he remains a

danger to the community. The Court will therefore deny his motion.

I.     RELEVANT FACTS

       A.      Mr. Holder’s Criminal History

       Mr. Holder has been in and out of prison since 1998, serving time for two robberies at

gunpoint, a probation violation, three instances of felony drug distribution, and three counts of

contempt of court for failure to appear in court for the drug cases. He committed the robberies and

firearm offense while on parole. On April 23, 2008, a jury convicted Mr. Holder of being a felon

in possession of a firearm. On November 3, 2008, he received a sentence of 235 months in prison,




                                                1
followed by 5 years of supervised release. The sentence was at the low end of the advisory

guideline range of 235-293 months.

       Mr. Holder has served 177 months of his sentence, approximately 75% of the total. He has

a projected release date of November 13, 2025. While incarcerated, Mr. Holder has completed

educational coursework. However, he also has received fourteen disciplinary infractions, some of

which were for violent behavior, including most recently for threatening a staff member with

bodily harm and for possession of a dangerous weapon.

       B.      Mr. Holder’s Health History

       Mr. Holder has had chronic asthma since childhood. He receives daily treatment in prison

that includes the use of an inhaler to receive corticosteroids and Singulair. In 2016, he had to

receive treatment outside of the prison related to an asthmatic episode. In March 2020, he was

hospitalized with asthma and the flu. He also reports being intubated twice over the years. In June

2020, Mr. Holder told a doctor that his asthma was under control. Aside from asthma, he has no

other health issues.

       C.      Procedural History

       Mr. Holder filed a request for home confinement, which was denied on April 30, 2020. He

also submitted a request for compassionate release to the Warden on November 19, 2020. He did

not receive a response. Mr. Holder filed this Motion on January 22, 2021. He seeks compassionate

release due to fear that if he contracted COVID-19, his asthma would exacerbate his illness.

II.    LEGAL STANDARD

       Generally, a district court “may not modify a term of imprisonment once it has been

imposed….” 18 U.S.C. § 3582(c). However, the compassionate release statute provides an

exception to this rule of finality. See 18 U.S.C. § 3582(c)(1)(A). Since the passage of the First Step


                                                  2
Act, that statute permits an inmate to self-petition a district court for compassionate release after

complying with administrative exhaustion requirements. A court may reduce a petitioner’s

sentence through compassionate release if it finds that: (1) “extraordinary and compelling

reasons” warrant a reduction; (2) the reduction would be “consistent with any applicable policy

statements issued by the Sentencing Commission,” and (3) the applicable sentencing factors

under 18 U.S.C. § 3553(a) warrant a reduction. 18 U.S.C. § 3852(c)(1)(A).

       Congress has not defined the term “extraordinary and compelling reasons,” except to the

extent that “[r]ehabilitation of the defendant alone” is not enough. 28 U.S.C. § 994(t). Instead,

Congress delegated authority to the United States Sentencing Commission to define the term, and

it has done so in Section 1B1.13 of the Sentencing Guidelines. That provision lists (a) medical

condition, (b) age, (c) the defendant’s family circumstances, and (d) other reasons that the Bureau

of Prisons determined. See U.S.S.G. § 1B1. 13 cmt. n.1 (A)-(D). The Sentencing Guidelines offer

“helpful guidance” but are not “ultimately conclusive.” United States v. Rodriguez, 451 F. Supp.3d

392, 398 (E.D. Pa. 2020).

       During the COVID-19 pandemic, courts have held that an inmate can establish

extraordinary and compelling circumstances if the inmate suffers from a medical condition that

the CDC has identified as a risk factor for COVID-19. See id. at 402. Most, though not all, cases

granting compassionate release in light of COVD-19 involve a showing that “COVID-19 is

actually present, usually to a significant degree, in the facility where the prisoner is incarcerated.”

United States v. Somerville, 463 F. Supp.3d 585, 596 (W.D. Pa. 2020).

       Extraordinary and compelling circumstances are not enough. A court must also consider

whether a prisoner poses a danger to others or to the community under 18 U.S.C. § 3142(g). Those

factors include the nature and circumstances of the offense charged,” “the history and


                                                  3
characteristics of the person,” including “the person’s character, physical and mental condition,

family ties, . . . community ties, past conduct, history relating to drug or alcohol abuse, [and]

criminal history,” and “the nature and seriousness of the danger to any person or the community

that would be posed by the person’s release.” Id.

       The sentencing factors listed in 18 U.S.C § 3553 contain a similar analysis of the

defendant’s history and danger to the community, but also probe sentencing consistency, just

punishment, and whether the imposed sentence promotes deterrence. See 18 U.S.C. § 3553(a).

They include (1) the nature of the circumstances of the offense and the history and characteristics

of the defendant; (2) the need for the sentence imposed to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, afford adequate deterrence

to criminal conduct, and protect the public from further crimes of the defendant, and (3) the need

to avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct. See id.

III.   DISCUSSION

       A.      Extraordinary Circumstances

        The CDC’s most recent guidelines list medical conditions that “can make you more

likely” to get severely ill from COVID-19, including moderate to severe asthma. CDC, People

with Certain Medical Conditions (Mar. 29, 2021), https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (emphasis added). Mr.

Holder reports that his asthma is “severe.” (ECF No. 59 at 4.) However, for the Court to grant

release, Mr. Holder must show that there exists an actual, non-speculative risk of exposure to

COVID-19 at FCI Terre Haute and that his individual circumstances make him particularly




                                                4
susceptible to the virus. See United States v. Doe, 833 Fed. Appx. 366, 367-68 (3d Cir. 2020). He

has not done so.

         “The mere existence of COVID-19 in a society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release, especially considering

BOP’s … extensive and professional efforts to curtail the virus’s spread.” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020). Though FCI Terre Haute had a COVID-19 outbreak late in

2020, at this point it has the disease largely under control, with only one inmate having a confirmed

active     case.   See    Federal     Bureau     of        Prisons,    COVID-19        Coronavirus,

https://www.bop.gov/coronavirus/ (last visited April 21, 2021). In addition, at the Federal

Corrections Complex that includes both FCI Terre Haute and USP Terre Haute, the BOP reports

that 840 inmates and 270 staff have been fully vaccinated against COVID-19. See id. Mr. Holder’s

asthma means that BOP will prioritize him for vaccination, further reducing his risk of contracting

it. See Federal Bureau of Prisons Clinical Guidance: COVID-19 Vaccine Guidance, at 6 (Jan. 4,

2021), https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf. In addition, 489/1145

inmates at FCI Terre Haute have contracted COVID. See BOP: COVID-19 Update. The

combination of vaccinated staff and inmates, plus those who have recovered from a prior COVID-

19 infection, mitigates the risk of community spread of the virus and therefore reduces the risk to

Mr. Holder.

         In denying petitions for compassionate release, courts have emphasized the impact of the

BOP’s increased distribution of vaccines, as well as the facility’s current infection status. See

United States v. Sims, No. 90-cr-80492, 2021 WL 872218, at *1 (E.D. Mich. Mar. 9, 2021); United

States v. Winstanley, Case No. 6:15-cr-00266-MC, 2021 WL 1197787, at *1 (D. Or. Mar. 29,

2021). They have also considered whether an inmate’s asthma is under control. See United States


                                                 5
v. Weary, Cr. No. 19-cr-0482, 2021 WL 1387757, at *5 (E.D. Pa. Apr. 13, 2021). While Mr. Holder

faces some COVID-related risk, his risk is speculative given the positive developments in the

BOP’s coronavirus efforts and because his asthma appears to be under control. Thus, Mr. Holder’s

case does not present an extraordinary and compelling circumstance warranting his release.

       B.      Danger To Community

       Even if Mr. Holder presented an extraordinary and compelling reason for release,

compassionate release would be inappropriate because of the danger he poses to the community

and because the sentencing factors counsel against it. Though Mr. Holder says his offenses are

non-violent, they include a pattern of serious crimes involving the threatened use of force and

firearms. See United States v. Sloane, No. 16-cr-400, at *8 (E.D. Pa. June 30, 2020)

(denying compassionate release for inmate serving enhanced sentence for unlawful possession of

a firearm in part because recidivism and prior drug offenses made him a danger to the community).

He claims that conditions of supervised release could address any danger he poses to the

community, but his history of parole violations, commission of crimes while on probation, and his

failure to appear in court “casts serious doubt on his ability to abide by the terms of supervised

relief.” United States v. King, Case No. 18-cr-20416, 2021 WL 1220864, at *4 (E.D. Mich. Apr.

1, 2021).

       Mr. Holder’s behavior in prison also suggests that he poses a continued danger to the

community. While his prison coursework is commendable, and he states remorse for his most

recent offense, his list of disciplinary violations while in prison contains numerous violent

infractions. See United States v. Watson, No. 07-cr-238, 2021 WL 242478, at *6 (E.D. Pa. Jan. 25,

2021) (petitioner posed danger to the community given, among other things, 14 disciplinary

infractions in prison). His release plan, which states that he will live in Philadelphia with his


                                                6
mother, provides no assurance that he will stay out of trouble. As the Government points out, Mr.

Holder committed six felony offenses while residing in Philadelphia from 1996 to 2007.

       With respect to the § 3553(a) factors related to sentencing consistency, just punishment,

and the promotion of deterrence, the Court notes that Mr. Holder is three months away from

serving the mandatory minimum and has served three-fourths of his sentence. However, the Court

finds that on balance, his history of recidivism and danger to the community—factors the Court

must also consider under § 3553(a) —are more pertinent considerations.

IV.    CONCLUSION

       Mr. Holder’s fear of contracting COVID-19 is real, and the Court empathizes. But

compassionate release is an extraordinary remedy meant for the exceptional situation where an

inmate faces a serious risk of harm that the prison is ill-equipped to handle and release poses little

risk to the public. Mr. Holder does not present such an exceptional situation, and he poses a

continued danger to the community. In addition, because the Court has resolved Mr. Holder’s

motion, there is no basis for the Court to appoint counsel. The Court will deny his motion. An

appropriate Order follows.

                                               BY THE COURT:

                                               /s/ Joshua D. Wolson
                                               Hon. Joshua D. Wolson
                                               United States District Judge
April 21, 2021




                                                  7
